Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Election/Restrictions and Claim Status
2.	Applicant’s election without traverse of Invention I, Claims 1-16 in the reply filed on 11/30/20 is acknowledged.
3.	Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/30/20.
4.	Accordingly, claims 1-20 are pending with claims 17-20 withdrawn. Claims 1-16 are examined herein.

Claim Objections
5.	Claim 9 is objected to because of the following informalities:  “treaded” in line 3 should be “threaded.”  Appropriate correction is required.

Specification
6.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The examiner suggests: TARGET UNIT WITH CERAMIC CAPSULE FOR PRODUCING Cu-67 RADIOISOTOPE
7.	The abstract of the disclosure is objected to because it is not directed to the subject matter of the claimed invention. A patent abstract is a concise statement of the technical disclosure of the patent .  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
8.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

9.	Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 8 recited “a washer is positioned between the lid [of the capsule] and open end of the capsule.” However, the specification (referring to Fig. 1) discloses “gasket 51” disposed between the lid and the capsule body and a “washer 53” disposed between the lid and the screw-on cap. The terminology in claim 8 is therefore inconsistent with that which is used in the disclosure. The inadequate written description for claim 8 leads to uncertainty with respect to the claim scope, an issue addressed further below.

10.	The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

11.	Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
12.	Claim 1 recites (in line 4) “the target,” a term which lacks antecedent basis because the claim previously introduced both “a target unit” and “a target ingot.” Additionally, the recitation “the target body” (in line 5) lacks proper antecedent basis for the same reasons (previous introduction of “a target unit” and “a cage body”). 
13.	In claim 1, the recitation “wherein the ceramic capsule is releasably sealed within the target body between the cage body and the screw-on cap to form a substantially water-tight seal over the open end of the capsule” is indefinite because the functional limitation “to form a substantially water-tight seal” is not tied to the structure that is required to achieve the effect. It is unclear how a “cage body” (which by definition requires an open framework) and a screw-on cap could form a water-tight seal. 
14.	Claim 8 is indefinite because claim 1 implies that the water-tight seal is formed by the cage body and the screw-on cap, whereas claim 8 requires that the seal be formed by a lid and a washer disposed between the capsule and the lid. How does the screw-on cap cooperate with the structure of claim 8 as is required by claim 1? Moreover, claim 8 is indefinite because the specification discloses that the washer is positioned between the lid and the screw-on cap. 

15.	The term "substantially" in claims 1 and 9 is a relative term which renders the claim indefinite.  The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
16.	Any claim not specifically addressed above is rejected under 35 U.S.C. §112 because it depends on a rejected claim.

Allowable Subject Matter
17.	Claims 1-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
18.	The following is a statement of reasons for the indication of allowable subject matter:  Ehst (see attached PTO-892) is considered the closest prior art. The prior art, alone or in combination, does not teach “a cage body” (i.e., a body having an open framework, based on the plain meaning of the term cage). Although some of the additional limitations of the independent claims (e.g., caps with screw threads, ceramic capsule, washers, and gaskets), it would not have been obvious to one of ordinary skill in the art at the time of filing to combine the separately taught limitations to arrive at the claimed invention without the hindsight of utilizing the present disclosure as a blueprint.

Conclusion

19.	The Notice of Reference Cited (PTO-892) cites the prior art made of record and not relied upon that is considered pertinent to applicant's disclosure.
20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M DAVIS whose telephone number is (571)272-6882.  The examiner can normally be reached on Monday - Thursday, 7:30 - 6:00 pm EST.
21.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
22.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571-272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
23.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON M DAVIS/Primary Examiner, Art Unit 3646